Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 2/12/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 8-14, 17-18 and 21-31 are allowed.  All withdrawn claims have been rejoined.
Regarding independent claim 8 and the dependent claims, the prior art fails to teach or suggest a crossarm for power transmission systems, the crossarm comprising: an arm extending in a longitudinal direction and having a generally uniform cross-section formed of a first section and a second section, wherein the first section and the second section are coupled together and are oriented perpendicularly to each other, wherein at least one of the first and second sections has a reinforcement tab extending from a distal end along an interior edge toward the other of the first and second sections to improve resistance to torsion or bending of the arm at least one mounting hole formed on one of the first and second sections for mounting the arm to a utility structure; and a plurality of power line attachment apertures formed arm along the other of the first or second sections than the mounting hole for securing a power line or an insulator to the arm wherein the arm is composed of composite material that contains a plurality of fibers extending in the longitudinal direction within the composite material.
The closest prior art of Suzuki et al. (US 2010/0080952) teaches a crossarm, however fails to teach the claimed crossarm including at least one mounting hole formed on one of the first and second sections for mounting the arm to a utility structure; and a plurality of power line attachment apertures formed arm along the other of the first or second sections than the mounting hole for securing a power 
The other references of record do not teach or suggest the combined limitations not taught by Suzuki (‘952).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	February 14, 2021